NUMBER 13-11-00691-CV

                                   COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                       IN RE T. W. LAQUAY DREDGING, INC.


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Garza and Benavides
                   Memorandum Opinion Per Curiam1

       T. W. LaQuay Dredging, Inc.., filed a petition for writ of mandamus in the above

cause on October 28, 2011, seeking relief from the trial court’s failure to grant a no-

evidence motion for summary judgment and the trial court’s “verbal grant” of the real

party in interest’s oral motion for continuance of the hearing on the no-evidence motion

for summary judgment.




       1
          See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
      Ordinarily, mandamus relief lies when the trial court has abused its discretion and

a party has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex.

1992) (orig. proceeding). A trial court abuses its discretion if it reaches a decision so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if it

clearly fails to correctly analyze or apply the law. See In re Cerberus Capital Mgmt.,

L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding).        In determining whether

appeal is an adequate remedy, we consider whether the benefits outweigh the

detriments of mandamus review. In re BP Prods. N. Am., Inc., 244 S.W.3d 840, 845

(Tex. 2008) (orig. proceeding). Appellate courts may not deal with disputed areas of

fact in a mandamus proceeding. In re Pirelli Tire, L.L.C., 247 S.W.3d 670, 676 (Tex.

2007) (orig. proceeding); In re Angelini, 186 S.W.3d 558, 560 (Tex. 2006) (orig.

proceeding).

      The Court, having examined and fully considered the petition for writ of

mandamus under the applicable standard of review, is of the opinion that relator has not

shown itself entitled to the relief sought. Accordingly, the petition for writ of mandamus

is DENIED. See TEX. R. APP. P. 52.8(a).

                                                              PER CURIAM

Delivered and filed the
7th day of November, 2011.




                                               2